 .,,.                                                                                                            FILED
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT co                                           RI< us 01 s R1crcouRr     I   -------l.i.
                                                                                            HERN UISTR1 T OF CALJFORNJt ·
                                           SOUTHERN DISTRICT OF                CALIFORNIA'!!Y,_                DEPUn
                                                                                                                        1
                UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                   V.                                  (For Offenses Committed On or After November I, 1987)

        BERNARDA ERICKA DOMINGUEZ-GOMEZ                                  Case Number:          I 9CR2069-DMS

                                                                      Christian Ham CJA ·
                                                                      Defendant's Attorney
 USM Number                        74976298
 • -
 THE DEFENDANT:
 Is:] pleaded guilty to count(s)        1 of the Information

 D  was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Count
Title & Section                     Nature of Offense                                                                 Number(s)
 18 USC 1546(a)                     FRAUD AND MISUSE OF VISAS, PERMITS, AND OTHER                                          I
                                    ENTRY DOCUMENTS




    The defendant is sentenced as provided in pages 2 through                  2             of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D       The defendant has been found not guilty on count(s)

D       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ is                            dismissed on the motion of the United States.

        Assessment: $100.00 ordered waived.


D       JVTA Assessment*:
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
ls:l No fine                   •    Forfeiture pursuant to order filed                                           , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                     August 1 2019
                                                                     Date oflmposition of Sentence



                                                                     HON.DanaM.J/t/11
                                                                     UNITED STATES DISTRICT JUDGE
                                                                                                         ~
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                BERNARDA ERICKA DOMINGUEZ-GOMEZ                                           Judgment - Page 2 of2
CASE NUMBER:              19CR2069-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 SIX (6) MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




•     The defendant is remanded to the custody of the United States Marshal.

•     The defendant must surrender to the United States Marshal for this district:
      •   at _ _ _ _ _ _ _ _ A.M.                       on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

      •     as notified by the United States Marshal.

      The defendant must surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                      19CR2069-DMS
